Citation Nr: 0909734	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate compensable disability rating for 
sciatic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to 
February 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of that hearing is associated with the claims 
file.

When the case came before the Board in January 2008, an 
increased rating for the Veteran's low back disability was 
granted, to 20 percent from November 1, 2002.  The matter of 
the Veteran's sciatic neuropathy was remanded for additional 
development.  That development was not completed, and the 
case is returned to the RO or Appeals Management Center (AMC) 
in Washington, DC, for further development.

REMAND

When the case came before the Board in January 2008, it was 
remanded to the originating agency for the purpose of 
obtaining a current examination to address the nature and 
severity, as well as the cause, of her sciatic neuropathy.  A 
March 2008 letter was sent to the Veteran's previous address 
in Arlington, Texas.  In July 2008 the AMC notified the 
Veteran, at her current address, that an examination would be 
scheduled by her nearest VA medical facility.  No date or 
location was provided at this time.  Subsequent agency 
records show that an August 2008 VA examination was cancelled 
by the Veteran, and a second August 2008 VA examination was 
cancelled by the clinic.  There is no record of how or why 
these cancellations took place, or whether the Veteran was 
ever notified that an additional examination was scheduled 
for September 2008.  In any event, the Veteran has stated 
that she was surprised by the scheduling of her appointment, 
and that it was cancelled before she knew of its existence.  
Her account is somewhat plausible, considering the fact that 
two addresses were used by the originating agency in the only 
available records of communications between the originating 
agency and the veteran.

Accordingly, the Veteran should be scheduled for another VA 
examination for the purpose of ascertaining the nature and 
severity of her sciatic neuropathy.  Notice for this 
examination should be sent to the Veteran's current address, 
noted in correspondence received October 2008 to be:

[redacted]
[redacted]

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Veteran is also notified to keep the RO current on any 
future changes of address, and that a mere statement by the 
Veteran of "non-receipt" of a mailing from the RO, by itself, 
does not constitute "clear evidence to the contrary" to rebut 
the presumption of regularity of administrative notice.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The Board also notes that VA outpatient records are current 
through November 2005.  Ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED to the RO or AMC for the 
following action:

1.  The RO or the AMC should obtain, from 
the VA North Texas Healthcare System, 
treatment records for the period beginning 
February 2005 and pertaining to the 
Veteran's low back and sciatica condition.  
If records cannot be found, a written 
statement to that effect should be 
associated with the claims file.

2.  If the Veteran identifies any other 
medical records supportive of her claim, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of those records.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent records 
identified by the Veteran, it should so 
inform the Veteran and her representative 
and request them to provide a copy of the 
outstanding records.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Arrange for the Veteran to undergo a 
VA neurological examination for the 
purpose of ascertaining the current nature 
and severity of any sciatic neuropathy 
related to her service- connected low back 
disability.  The claims file must be made 
available to the examiner for review.  The 
examiner is asked to address the 
following:

a) Identify any associated neurological 
deformities associated with the service-
connected low back disability. The 
severity of each neurological sign and 
symptom should be reported.

b) The examiner should specifically state 
whether the Veteran's service- connected 
low back disability causes any paralysis 
of the sciatic nerve.  If so, the examiner 
should state whether such paralysis is 
complete or incomplete.  If incomplete, 
the examiner should state whether it is 
mild, moderate, moderately severe or 
severe with marked muscular atrophy.  If 
complete paralysis is found, the examiner 
should identify the objective findings 
which indicate complete paralysis of the 
sciatic nerve.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




